DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Note the status of the instant application (CON) is changed to CIP.

3. 		Objection to the specification is withdrawn.

4. 		The 112(a) to claims 1-18 is withdrawn.

5.
Allowable Subject Matter

	Claims 1-18 are allowed. Prior arts do not read on the following combination of limitations in view of other limitations: based on the estimated single or plurality of calibrations for the cooling system, estimating an energy efficiency of the cooling system; wherein the estimated single or plurality of calibrations is based on a first plurality of pre-defined parameters, wherein the first plurality of pre-defined parameters are based on a first safety compliance constraint range; send the estimated single or plurality of calibrations for the cooling system to the controller over the network; compare by the controller, the sent estimated single or plurality of calibrations against a second plurality of pre-defined parameters based on a second safety compliance constraint range; and based on the comparison by the controller, implement the sent 

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (571)270-1474.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494